DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim Rejections - 35 USC § 102/103

s 1-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Kato et al. (US 2015/0316332).
Kato et al. disclose a heat conductive foam sheet for electronic equipment containing a heat conductor in an elastomer resin portion constituting the foam sheet, wherein the content of the heat conductor relative to 100 parts by mass of the elastomer resin (such as acrylonitrile butadiene rubber) is 100 to 500 parts by mass (claims 1 and 5).  When the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition, the claimed physical properties relating to viscosity, lamella length and Asker C hardness would be expected to be present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 
The limitations of claim 2 can be found in Kato et al. at claim 3, where it discloses the 0.3 to 10 W/m•K.
Claims 3 and 6 are inherent properties based on the substantially the same composition as claimed.
The limitations of claim 4 can be found in Kato et al. at claim 1, where it discloses the 200 kPa or less.
The limitations of claim 5 can be found in Kato et al. at claim 6, where it discloses the 200 kPa or less.
The limitations of claim 7 can be found in Kato et al. at claim 2, where it discloses the aluminum oxide.
Kato et al. at [0095] and [0128], where it discloses the 20 W/m•K or more and particle size of 3 µm.

6.	Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Takahashi et al. (US 2003/0170446).
Takahashi et al. disclose a heat conductive sheet comprising organic matrix such as silicone rubber and heat conductive filler (alumina) contained in the organic matrix at a volume percent between 30% and 80%, wherein the heat conductive sheet has an Asker C hardness is 50 or less and a viscosity of 63 Pa•s (claims 1, 5 and 7, Example 2).  When the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition, the claimed physical properties relating to lamella length would be expected to be present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 
The limitations of claim 2 can be found in Takahashi et al. at Example 2, where it discloses the 5.5 W/m•K.
Claims 3 and 6 are inherent properties based on the substantially the same composition as claimed.
The limitations of claim 7 can be found in Takahashi et al. at claim 1, where it discloses the alumina.

s 1-3, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Nakano et al. (US Patent 6,306,957).
Nakano et al. disclose a thermal conductive silicone rubber composition comprising 10 to 70% by volume of silicone rubber and 30 to 90% by volume of a thermal conductive filler, wherein the silicone rubber has an Asker C hardness of 2 to 50 and a viscosity of 12,000 poise (claims 1 and 3, Example 5).  When the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition, the claimed physical properties relating to lamella length would be expected to be present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 
The limitations of claim 2 can be found in Nakano et al. at Example 5, where it discloses the 6.5 W/m•K.
Claims 3 and 6 are inherent properties based on the substantially the same composition as claimed.
The limitations of claim 7 can be found in Nakano et al. at Example 5, where it discloses the aluminum powder.

8.	Claims 1-3, 6, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Kumamoto et al. (WO 2016/129257, English equivalent US 2018/0194122 is being used here).
Kumamoto et al. disclose a heat conductive sheet comprising a resin such as silicone resins, more than 30% by mass of a particulate carbon material such as graphite and more than 0l05% by mass of a fibrous carbon material such as carbon nanotubes, wherein the heat conductive sheet has an Asker C hardness of 70 or less (claims 1 and 6, [0032], [0041], [0050], [0053], [0092]).  When the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition, the claimed physical properties relating to viscosity and lamella length would be expected to be present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 
The limitations of claim 2 can be found in Kumamoto et al. at claim 5, where it discloses the 20 W/m•K or more.
Claims 3 and 6 are inherent properties based on the substantially the same composition as claimed.
The limitations of claim 7 can be found in Kumamoto et al. at [0041], where it discloses the graphite.
The limitations of claim 9 can be found in Kumamoto et al. at [0159], where it discloses the 200 pre-heat conductive sheets with each sheet thickness being 0.3 mm.

Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUI H CHIN/Primary Examiner, Art Unit 1762